Fourth Court of Appeals
                                San Antonio, Texas
                                       July 13, 2016

                                   No. 04-15-00791-CV

                           TALISMAN ENERGY USA, INC.,
                                    Appellant

                                             v.

   MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings, LLC, and JAR Resources
                           Holdings, L.P.,
                              Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-08-00158-CVL
                        Honorable Russel Wilson, Judge Presiding


                                      ORDER
      The appellee’s unopposed motion to substitute counsel is hereby GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court